     Case 2:19-cv-00136-RSM Document 55-1 Filed 06/21/19 Page 1 of 7




                Exhibit A
                        B

16
5/25/2019                         2019 05 Complaint
                   Case 2:19-cv-00136-RSM           to Washington
                                               Document      55-1State Bar Association
                                                                    Filed  06/21/19- Google
                                                                                       PageDocs
                                                                                            2 of 7



    1       Oleg Churyumov, Pro Se Plaintiff
    2       1037 NE 65th Street # 81067 Seattle WA 98115
    3
            To: Washington State Bar Association

    4       Re: Complaint about the counsel behavior

    5

    6
    7
    8
    9
   10
   11
   12
   13




https://docs.google.com/document/d/1oRxJ4Rfnz8ngn4jMA1Fru8vwq0S9y9pzZZY4bupguwo/edit#                1/6
5/25/2019                          2019 05 Complaint
                    Case 2:19-cv-00136-RSM           to Washington
                                                Document      55-1State Bar Association
                                                                     Filed  06/21/19- Google
                                                                                        PageDocs
                                                                                             3 of 7



    1                                                 Table of contents
    2
            INTRODUCTION                                                                                     2
    3
            ARGUMENT                                                                                         2
    4
              Defendants’ Counsel violated RPC continuously                                                  2
    5
              Counsel demonstrated unethical behavior in the courtroom                                       2
    6
            CONCLUSION                                                                                       5
    7
    8




            Plaintiff’s Complaint about lawyer’s behavior         Pro Se Oleg Churyumov
https://docs.google.com/document/d/1oRxJ4Rfnz8ngn4jMA1Fru8vwq0S9y9pzZZY4bupguwo/edit#                            2/6
            Case No. 2:19-cv-00136-RSM 1                          1037 NE 65th St #81067 Seattle, WA 98115
5/25/2019                          2019 05 Complaint
                    Case 2:19-cv-00136-RSM           to Washington
                                                Document      55-1State Bar Association
                                                                     Filed  06/21/19- Google
                                                                                        PageDocs
                                                                                             4 of 7



    1                                              I.       INTRODUCTION

    2               My name is Oleg Churyumov. I am the Pro Se Plaintiﬀ in the case No.

    3       2:19-cv-00136-RSM in the Federal Court of Western District of Washington (Churyumov v.

    4       Amazon et al). This is to complain about the improper behavior of opposing party’s Counsel

    5       Linda D. Walton, WSBA #20604, LWalton@perkinscoie.com.

    6                                                II.     ARGUMENT

    7           A. Defendants’ Counsel violated RPC continuously

    8               Earlier, Plaintiff noted violations of RPC by Defendants’ Counsel due to conflict of

    9       interest. Dkt. # 35, 37, 41. This is to report new violations of RPC by the Counsel. Please see

   10       the details below.

   11               On 04/29/2019, the Court ordered the settlement conference. Dkt. # 43. The conference

   12       was scheduled for 05/20/2019. Plaintiff cannot disclose the contents of the settlement

   13       conference. FRE 408. But Plaintiff discloses everything that happened after and beyond the

   14       conference.

   15           B. Counsel demonstrated unethical behavior in the courtroom

   16               Immediately after the conference ended and the Settlement Judge left the courtroom,

   17       Defendants’ Counsel Linda Whalton insisted to appoint a status conference with the main Judge

   18       (Honorable Ricardo S. Martinez).

   19               Plaintiff argued. Plaintiff insisted that firstly Plaintiff and Defendants “shall meet and

   20       confer, and thereafter file a status report with the Court”. This was required by the Court Order.

   21       Dkt. # 43 at p. 2:7. Also, as a general practice Judges often set up a rule for parties to confer

   22       before involving Judge into the dispute.

   23               Defendants’ Counsel insisted on the necessity of the conference but she failed to clearly

   24       explain the need for immediate conference.




            Plaintiff’s Complaint about lawyer’s behavior           Pro Se Oleg Churyumov
https://docs.google.com/document/d/1oRxJ4Rfnz8ngn4jMA1Fru8vwq0S9y9pzZZY4bupguwo/edit#                            3/6
            Case No. 2:19-cv-00136-RSM 2                            1037 NE 65th St #81067 Seattle, WA 98115
5/25/2019                          2019 05 Complaint
                    Case 2:19-cv-00136-RSM           to Washington
                                                Document      55-1State Bar Association
                                                                     Filed  06/21/19- Google
                                                                                        PageDocs
                                                                                             5 of 7



    1               Plaintiff told the following. In April-May of 2019 (last 2 months) Defendants committed

    2       new outrageous law violations and retaliation. As a result of that, Plaintiff filed complaints to

    3       Equal Employment Opportunity Commission (EEOC) and National Labor Relations Board

    4       (NLRB). Preliminary, both agencies have found prima facie merits in the complaints and agreed

    5       to investigate them. For now they are about to start the investigation. Thus, Court could stay

    6       until the investigations of both agencies are ended or denied/stopped. Hence, there is no need

    7       for status conference for now.

    8               Defendants’ Counsel opposed to include in the stipulated joint status report information

    9       about pending investigations of EEOC and NLRB. RPC 3.3 (a)(2) directs:

   10                       A lawyer shall not knowingly fail to disclose to the tribunal legal authority in the
   11                       controlling jurisdiction known to the lawyer to be directly adverse to the position
   12                       of the client and not disclosed by opposing Counsel.

   13               Plaintiff insisted to inform the Court about these investigations. That is because findings

   14       of EEOC and NLRB significantly affect the case. This is similar to e. g. stay of the tort case while

   15       police investigation is pending.

   16               Defendants’ Counsel became rude, started interrupting Plaintiff and yelling. RPC

   17       Preamble [9] requires a lawyer to act while:

   18                       ...maintaining a professional, courteous and civil attitude toward all persons
   19                       involved in the legal system.

   20               Counsel knew that Plaintiff has PTSD mental disorder and certain abusive actions are

   21       risky. Dkt. # 24 at p. 2 ¶ 10. Mocking, yelling, locking personal space can seriously aggravate

   22       Plaintiff's condition, result in panic attack and suicidal thoughts. Thus, behavior of Counsel was

   23       not only improper; it was reckless and intentional.

   24               Counsel told, “[Plaintiff is Pro Se and we immediately need a conference with Judge

   25       instead of conferring with each other, so Judge can better explain this to [Plaintiff]]”. RPC 4.3

   26       provides:




            Plaintiff’s Complaint about lawyer’s behavior          Pro Se Oleg Churyumov
https://docs.google.com/document/d/1oRxJ4Rfnz8ngn4jMA1Fru8vwq0S9y9pzZZY4bupguwo/edit#                              4/6
            Case No. 2:19-cv-00136-RSM 3                           1037 NE 65th St #81067 Seattle, WA 98115
5/25/2019                          2019 05 Complaint
                    Case 2:19-cv-00136-RSM           to Washington
                                                Document      55-1State Bar Association
                                                                     Filed  06/21/19- Google
                                                                                        PageDocs
                                                                                             6 of 7



    1                       In dealing on behalf of a client with a person who is not represented by counsel,
    2                       a lawyer shall not state or imply that the lawyer is disinterested. When the lawyer
    3                       knows or reasonably should know that the unrepresented person misunderstands
    4                       the lawyer’s role in the matter, the lawyer shall make reasonable efforts to correct
    5                       the misunderstanding...

    6               Plaintiff reminded to the Counsel about her duty to comply with RPC 4.3. Then Plaintiff

    7       asked the Counsel to continue discussion over the email due to improper tone of the Counsel.

    8       Then Plaintiff took his belongings and decided to leave the courtroom.

    9               Defendants’ Counsel blocked the way out of the courtroom. This was the only way out

   10       between the desks of Plaintiff and Defendants.

   11               Plaintiff asked to let him out.

   12               Counsel refused. Counsel told, that “the Court ordered to force us to stay in the

   13       courtroom until the end of the working day regardless of the duration of the settlement

   14       conference”. That was not correct. The Court allowed parties to use the courtroom for

   15       conferring, but never “ordered to force us to stay there until the end of the working day”. RPC

   16       4.1 (a) provides:

   17                       In the course of representing a client a lawyer shall not knowingly make a false
   18                       statement of material fact or law to a third person.

   19               Apart from the Plaintiff and Whalton, the following people were presented at that time in

   20       the courtroom: Defendants’ Counsel Lindsay McAleer and Defendants’ in-house lawyer.

   21

   22

   23

   24

   25

   26




            Plaintiff’s Complaint about lawyer’s behavior         Pro Se Oleg Churyumov
https://docs.google.com/document/d/1oRxJ4Rfnz8ngn4jMA1Fru8vwq0S9y9pzZZY4bupguwo/edit#                              5/6
            Case No. 2:19-cv-00136-RSM 4                          1037 NE 65th St #81067 Seattle, WA 98115
5/25/2019                          2019 05 Complaint
                    Case 2:19-cv-00136-RSM           to Washington
                                                Document      55-1State Bar Association
                                                                     Filed  06/21/19- Google
                                                                                        PageDocs
                                                                                             7 of 7



    1                                              III.     CONCLUSION

    2               For all of the foregoing reasons, Plaintiﬀ respectfully requests that these actions be

    3       investigated.

    4
            Dated: May 25, 2019                             By: Oleg Churyumov
    5                                                       1037 NE 65th St #81067 Seattle, WA 98115




            Plaintiff’s Complaint about lawyer’s behavior         Pro Se Oleg Churyumov
https://docs.google.com/document/d/1oRxJ4Rfnz8ngn4jMA1Fru8vwq0S9y9pzZZY4bupguwo/edit#                        6/6
            Case No. 2:19-cv-00136-RSM 5                          1037 NE 65th St #81067 Seattle, WA 98115
